DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/8/2021.
Claims 1-20 are pending.  Claim 14 is currently withdrawn.  Claims 21-29 are cancelled. Claims 6 and 17 are currently amended.  Claims 1 and 17 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 3/8/2021, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 2-3 of the office action mailed 12/10/2020, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claim 17 is allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claim 1 is allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Species, as set forth in the Office action mailed on 10/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-II is withdrawn.  
Claim 14, directed to a nonelected Species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, specifically claim 1. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding independent claim 1, the claim is allowed for reasons as previously indicated in line number 4 of the office action mailed on 12/10/2020.
Claims 2-16 are allowed as being dependent on allowed claim 1.
Regarding independent claim 17, the claim is allowed for reasons as previously indicated in line number 5 of the office action mailed on 12/10/2020.
Claims 18-20 are allowed as being dependent on allowed claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C CHANG/
Primary Examiner, Art Unit 2895